Citation Nr: 0738327	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Marine 
Corps from August 1967 to August 1970.  This included service 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the RO that 
denied service connection for PTSD and bilateral hearing 
loss.  

In an August 2005 RO hearing, the veteran withdrew his claim 
of service connection for bilateral hearing loss.  

In a June 2005 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local regional office.  

The RO scheduled the hearing for September 2007.  The veteran 
did not attend the hearing and, since that time, has not 
requested the opportunity to testify at another Board 
hearing.  Hence, the Board finds that the veteran's request 
to testify at a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The medical evidence in this case shows that the veteran has 
been diagnosed as suffering from PTSD in connection with VA 
medical care.  

Here, the veteran is shown by the available record to have 
served in the Republic of Vietnam from December 29, 1968 to 
August 1, 1970.  His MOS in the Republic of Vietnam was 
supply clerk; he reports serving in a supply battalion at Da 
Nang.  

The RO has determined in this case that there was no proof 
that the veteran had engaged in combat with the enemy while 
serving in the Republic of Vietnam; however, the service 
personnel records show that he had received awards based on 
his service that included both the "VSM" and "CAR" 
approved in November 1969.  

The veteran in this case states that his stressors consist of 
delivering caskets to a mortuary approximately once a month 
or more and seeing dead bodies in various states of 
preparation.  He was not able to provide more specific 
information or specific dates for these deliveries after 
being requested by the RO for more specific information.  

The veteran also reported seeing rocket attacks on and over 
the base where he was stationed in the Republic of Vietnam, 
as well as hearing sapper attacks on the perimeter of the 
base.  No specific information was provided for these 
attacks; rather the veteran only provided the dates that he 
was in the country.  

Besides the veteran's testimony and statements in the record, 
there is no supporting information to confirm the reported 
stressors.  

Here, the Board notes that the RO requested more specific 
information from the veteran regarding his stressors in 
August 2004 and May 2005 letters.  The veteran responded with 
a stressor questionnaire, but did not indicate specific dates 
regarding the events related by the veteran.  

At an August 2005 DRO hearing, the veteran indicated that he 
was unable to provide specific dates of his claimed 
stressors.  Based on the foregoing, the RO made a formal 
finding dated in April 2006, concluding that there was a lack 
of information to corroborate stressors associated with the 
claim of service connection for PTSD and that no request 
would be made to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for corroboration, as the RO 
determined that the required information was insufficient.  

In light of the foregoing, the Board finds that additional 
development is required prior to appellate handling of this 
matter.  



REMAND





Accordingly, the case is REMANDED for the following action:

1. 





The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


